Colony of Rhode Island Curia Admiralitatis George the Second by the Grace of God of Great Britain France and Ireland King Defender of the Faith etc.
(Seal) To Wm Mumford mar1 of sa Court Greeting.
*400Whereas John Banister of Newport mer4 hath this day presented a Petition to this Court setting forth the damages George Strout hath sustained In his Cargo on board the Schooner Jeremiah by Storms at sea, as Per Petition on file more fully sets forth.
We command you to request Cap4 John Beard, Cap4 Rob4 Gibbs, and Cap4 James Brown all of Newport afores3 to Inspect immediately into the Stowage of the Hold and condition of the Decks and in order to see how said Damages arose, and make a return thereof to this Court on oath as soon as possible Witness William Strengthfield Esqr Dep: Judge at Newport this Tenth day of December Annoq: Dom: 1746
Per Curiam
Thomas Vernon D Regr.
We have Carefully Inspected the Hold of the within mentioned Schooner Jeremiah Cap4 Strout Comr and find the Said Hold well Stowed and Dunaged and are of opinion the Damages the Cargoe Sustaind was owing to the Carelessness of those that Caulk3 the Vesells Decks T „ j Jn° Beard Robert Gibbs Witness our Hands
Newport Decr 12th 1746
Personally appeared Cap4 John Beard and Cap4 Robert Gibbs, the above subscribers and made Oath to the truth of the above Report
Thomas Vernon D. Regr